—Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 14, 1995, which, inter alia, granted plaintiff’s motion for summary judgment, reversed, on the law, without costs, and the motion is denied.
The bank’s receipt of Collection Clothing Corporation’s approval to waive certain discrepancies in the draw documents did not necessarily alter its separate right to require strict compliance with the letter of credit in this suit for wrongful dishonor (Western Intl. Forest Prods, v Shinhan Bank, 860 F Supp 151, 155; cf., Bank of Seoul v Norwest Bank Minn., 218 *147AD2d 542). Summary judgment is further inappropriate as there is still an outstanding factual issue regarding the timeliness of the bank’s notice of dishonor (Hellenic Republic v Standard Chartered Bank, 219 AD2d 498, 499; Alaska Textile Co. v Chase Manhattan Bank, 982 F2d 813, 822). Concur—Milonas, J. P., Rosenberger, Wallach and Tom, JJ.